In this cause Mr. Chief Justice TERRELL, Mr. Justice BUFORD and Mr. Justice CHAPMAN are of the opinion that the judgment of the Circuit Court should be reversed while Mr. Justice WHITFIELD, Mr. Justice BROWN and Mr. Justice THOMAS are of the opinion that the said judgment should be affirmed. When the members of the *Page 2 
Supreme Court, sitting six members in a body and after full consultation, it appears that the members are permanently and equally divided in opinion its to whether the judgment should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the judgment should he affirmed; therefore it is considered, ordered and adjudged under the authority of State, ex rel. Hampton vs. McClung, 47 Fla. 224, 37 So. R. 51, that the judgment of the Circuit Court in this case be and the same is hereby affirmed.
Affirmed.
TERRELL, C. J., and WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.